440 F.2d 792
Francis Noel HINES, Petitioner-Appellant,v.Sargent PITCHER et al., Respondents-Appellees.
No. 30763.
United States Court of Appeals, Fifth Circuit.
March 19, 1971.

Francis Noel Hines, pro se.
Cheney C. Joseph, Jr., Ralph L. Roy, Baton Rouge, La., for appellees.
Before BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
Appellant appeals from an order of the District Court denying his pro se petition to enjoin Louisiana authorities from prosecuting him. We affirm.


2
This case is ripe for dismissal. If the plaintiff's characterization of this matter as an injunction against Louisiana officials is accepted, then the appellant's failure to file a brief warrants dismissal under Local Rule 9(b). If the matter is treated as a petition for writ of habeas corpus, May v. Georgia, 409 F.2d 203 (5th Cir. 1969), then the lack of a certificate of probable cause requires dismissal. McFrederick v. Florida, 261 F.2d 52 (5th Cir. 1958).


3
Nevertheless, we have examined the entire record. The allegations of the petition are wholly insufficient to support a claim of denial of a speedy trial as recognized by Smith v. Hooey, 393 U.S. 374, 89 S.Ct. 575, 21 L.Ed.2d 607 (1969); Dickey v. Florida, 398 U.S. 30, 90 S.Ct. 1564, 26 L.Ed.2d 26 (1970).


4
Affirmed.